The action is to recover of the defendants damages for alleged conduct upon their part which conduct is alleged to have procured a breach of contract between the plaintiff and the Gellatly Construction Company. Upon a trial of the case judgment was rendered for the defendants. The question raised is whether each defendant is entitled to a separate bill of costs by way of indemnity for services before trial and trial fees. The action is at law and consequently the *Page 324 
costs to be taxed are the creature of statute. Condon vs.Pomroy-Grace, 73 Conn. 607, 614.
   Section 2271 of the General Statutes, Revision of 1930, provides that the prevailing party in a civil action in the Superior Court shall receive by way of indemnity the following sums: "For all proceedings before trial, ten dollars; for the trial of an issue of .... fact, fifteen dollars." The defendants contend that under this statute each is entitled to have taxed in his favor the sum of $25 for the items above specified. In the opinion of the court they are not so entitled. The statute referred to has not been expressly construed in accordance with this opinion but similar language in section 5661 has been held in